


Exhibit 10.8.1

 

AMENDMENT TO PIER 1 IMPORTS, INC. STOCK PURCHASE PLAN

 

WHEREAS, the Pier 1 Imports, Inc. Stock Purchase Plan (the “Plan”) was
established in 1980 and was most recently amended and restated on June 20, 2008;
and

 

WHEREAS, on January 22, 2009, the Board of Directors of the Company, upon
recommendation of the Administrative Committee, approved a resolution (i) to
suspend Participant compensation deductions, Company matching contributions and
enrollment of new Participants under the Plan and (ii) to suspend purchases of
shares of Common Stock under the Plan, each to occur after the last event in
which Participant compensation deductions plus Company matching contributions
could be used to purchase shares of Common Stock within the authorized aggregate
amount for issuance under the Plan of 2,541,025 shares of Common Stock;

 

NOW THEREFORE:

 

A.            Commencing as of March 28, 2009 (the “Suspension Date”),
Participant compensation deductions, Company matching contributions, enrollment
of new Participants and purchases of shares of Common Stock under the Plan
(excluding the purchase of shares made in early April from the Participant and
Company contributions made prior to the Suspension Date) are suspended.

 

B.            The suspension period (the “Suspension Period”) commences on the
Suspension Date and will end if and when a restated and amended Plan is approved
by the Company’s shareholders. During the Suspension Period, all aspects of the
Plan other than the suspensions effected pursuant to item A above will continue
in full force and effect.

 

C.            All terms used in this Amendment, unless specifically defined
herein, have the same meanings attributed to them in the Plan. As amended
hereby, the Plan is specifically ratified and reaffirmed.

 

Signed effective as of March 28, 2009.

 

 

 

Pier 1 Imports, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Gregory S. Humenesky

 

 

Executive Vice President

 

 

March       , 2009

 

--------------------------------------------------------------------------------
